DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 21, 2020 and June 10, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Imamura et al. (U.S. Pub. No. 2020/0212548, hereafter "Imamura").
Regarding claim 1, Imamura teaches (Figs. 1, 2B) an antenna apparatus comprising: an antenna (10) configured to be located below a metal panel of a vehicle (R, Par. 24); a printed circuit board (PCB) module (20) electrically connected to the antenna (10); and at least one ground extender (P) configured to electrically connect a ground (40, Pars. 33-34) of the PCB module (20) to the metal panel (R), wherein a current flowing in the PCB module (20) flows to the metal panel (R) through the ground extender (P).
Regarding claim 6, Imamura teaches (Fig. 2B) the antenna apparatus of claim 1, further comprising a dielectric panel (17, Par. 43) arranged between the metal panel (R) and the antenna (10).
Regarding claim 7, Imamura teaches (Fig. 1) the antenna apparatus of claim 1, wherein the metal panel (R) comprises a roof panel.
Regarding claim 8, Imamura teaches (Figs. 1, 2B) a method of receiving broadcasting by using an antenna apparatus, the method comprising: converting a broadcasting signal into a current by an antenna (10) located below a metal panel (R) of a vehicle; and amplifying the current (50, Par. 37) and transmitting an amplified current to a broadcasting receiver by a printed circuit board (PCB) module (20), wherein a current flowing in a ground (40, Pars. 33-34) of the PCB module (20) flows to the metal panel (R) through at least one ground extender (P) arranged on the ground (40, Pars. 33-34) of the PCB module (20).
Regarding claim 12, Imamura teaches (Figs. 1, 2B) a vehicle comprising: a frame comprising at least one metal panel (R) forming an exterior surface of the vehicle; an antenna (10) disposed below the at least one metal panel (R) in an interior of the vehicle; a printed circuit board (PCB) module (20) electrically connected to the antenna 
Regarding claim 17, Imamura teaches (Figs. 1, 2B) the vehicle of claim 12, wherein the vehicle further comprises a dielectric panel (17, Par. 43), wherein the antenna (10) is disposed between the at least one metal panel (R) and the dielectric panel (17).
Regarding claim 18, Imamura teaches (Figs. 1) the vehicle of claim 12, wherein the at least one metal panel (R) comprises a roof panel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5, 9, 11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (U.S. Pub. No. 2020/0212548, hereafter "Imamura") in view of Seo et al. (U.S. Pub. No. 2016/0254590, hereafter "Seo").
Regarding claim 2, Imamura teaches the antenna apparatus of claim 1. 
Imamura does not teach the antenna apparatus of claim 1, wherein the antenna is configured to have a resonance frequency determined according to a location on a ground region of the PCB module where the at least one ground extender is arranged.
However, Seo teaches (Fig. 2) an antenna apparatus wherein the antenna is configured to have a resonance frequency (First Resonance Frequency) determined according to a location (174a) on a ground region (131) of the PCB module (25) where the at least one ground extender is arranged (Par. 87).

Regarding claim 3, Imamura teaches the antenna apparatus of claim 1. 
Imamura does not teach the antenna apparatus of claim 1, wherein the at least one ground extender comprises a plurality of ground extenders arranged at different locations within a ground region of the PCB module, and the PCB module comprises a control unit configured to receive a request to change a frequency to a target frequency from a broadcasting receiver, and to control a switch so that a current flows to a particular one of the plurality of ground extenders corresponding to the target frequency.
However, Seo teaches (Figs. 2, 23) an antenna apparatus wherein the at least one ground extender comprises a plurality of ground extenders (131, 133, 135) arranged at different locations (175a, 175b, 175c) within a ground region (131) of the PCB module, and the PCB module (25) comprises a control unit (110, Par. 140) configured to receive a request to change a frequency to a target frequency from a broadcasting receiver, and to control a switch (107) so that a current flows to a particular one of the plurality of ground extenders (131, 133, 135) corresponding to the target frequency.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imamura to have the at least one ground extender comprise a plurality of ground extenders arranged 
 Regarding claim 5, Imamura teaches the antenna apparatus of claim 1. 
Imamura does not teach the antenna apparatus of claim 1, wherein the PCB module comprises: a variable impedance device located on a current path; and a control unit configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and change a value of the variable impedance device according to the target frequency.
However, Seo teaches (Fig. 2) an antenna apparatus wherein the PCB module (25) comprises: a variable impedance device (Par. 75) located on a current path; and a control unit (110) configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and change a value of the variable impedance device according to the target frequency.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imamura to have the PCB module comprise: a variable impedance device located on a current path; and a control unit configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and change a value of the variable impedance device according to the target frequency as taught by Seo in order to allow any one of a first to third resonance frequency bands to be selected (Seo Par. 89).
Regarding claim 9, Imamura teaches the method of claim 8. 
Imamura does not teach the method of claim 8, wherein the at least one ground extender comprises a plurality of ground extenders arranged at different locations within aground region of the PCB module, and wherein the method further comprises receiving, by the PCB module, a request to change a frequency from the broadcasting receiver to a target frequency and controlling a switch so that a current flows to a particular one of the at least one ground extender corresponding to the target frequency.
However, Seo teaches (Fig. 2) an antenna apparatus wherein the at least one ground extender comprises a plurality of ground extenders (131, 133, 135) arranged at different locations (175a, 175b, 175c) within a ground region (131) of the PCB module (25), and wherein the method further comprises receiving, by the PCB module (35), a request to change a frequency from the broadcasting receiver to a target frequency and controlling a switch (107) so that a current flows to a particular one of the at least one ground extender corresponding to the target frequency.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imamura to have the at least one ground extender comprise a plurality of ground extenders arranged at different locations within a ground region of the PCB module, and wherein the method further comprises receiving, by the PCB module, a request to change a frequency from the broadcasting receiver to a target frequency and controlling a switch so that a current flows to a particular one of the at least one ground extender corresponding to the target frequency as taught by Seo in order to allow any one of a first to third resonance frequency bands to be selected (Seo Par. 89).
Regarding claim 11, Imamura teaches the method of claim 8. 

However, Seo teaches (Fig. 2) an antenna apparatus further comprising receiving, by the PCB module (25), a request to change a frequency from the broadcasting receiver to a target frequency, and changing a value of a variable impedance device (Par. 75) located on a current path according to the target frequency to which the frequency is changed.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imamura to further comprise receiving, by the PCB module, a request to change a frequency from the broadcasting receiver to a target frequency, and changing a value of a variable impedance device located on a current path according to the target frequency to which the frequency is changed as taught by Seo in order to allow any one of a first to third resonance frequency bands to be selected (Seo Par. 89).
Regarding claim 13, Imamura teaches the vehicle of claim 12. 
Imamura does not teach the vehicle of claim 12, wherein the antenna is configured to have a resonance frequency determined according to a location on a ground region of the PCB module where the at least one ground extender is arranged.
However, Seo teaches (Fig. 2) an antenna configured to have a resonance frequency determined according to a location (175a) on a ground region (131) of the PCB module (25) where the at least one ground extender is arranged.

Regarding claim 14, Imamura teaches the vehicle of claim 12. 
Imamura does not teach the vehicle of claim 12, further comprising a broadcasting receive configured to receive a signal from the PCB module, and wherein the at least one ground extender comprises a plurality of ground extenders arranged at different locations within a ground region of the PCB module, and wherein the PCB module comprises a control unit configured to receive a request to change a frequency from the broadcasting receiver to a target frequency, and to control a switch so that a current flows to a particular one of the plurality of ground extenders corresponding to the target frequency.
However, Seo teaches (Fig. 2) a broadcasting receiver configured to receive a signal from the PCB module (25), and wherein the at least one ground extender comprises a plurality of ground extenders (131, 133, 135) arranged at different locations (175a, 175b, 175c) within a ground region (131) of the PCB module, and wherein the PCB module (25) comprises a control unit (110) configured to receive a request to change a frequency from the broadcasting receiver to a target frequency, and to control a switch (107) so that a current flows to a particular one of the plurality of ground extenders (131, 133, 135) corresponding to the target frequency.
.
Claims 4, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (U.S. Pub. No. 2020/0212548, hereafter "Imamura") in view of Huber et al. (U.S. Pub. No. 2003/0174093, hereafter "Huber") and Hajimiri et al. (U.S. Pub. No. 2020/0389057, hereafter "Hajimiri").
Regarding claim 4, Imamura teaches the antenna apparatus of claim 1.
Imamura does not teach the antenna apparatus of claim 1, further comprising a lifting module configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and adjust a gap between the metal panel and the antenna according to the target frequency
However, Huber teaches (Fig. 1c) an antenna apparatus comprising an adjustable gap (Par. 32, “The distance between the mirror structure 3 and the radiating element 5 is governed by the length of the contact springs 4 and 4', and is thus variable. The tuning state can be varied by varying the distance between the two components . . . .”) between 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Imamura to include a lifting module configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and adjust a gap between the metal panel and the antenna according to the target frequency as taught by Huber and Hajimiri in order to adjust the height, orientation, and tilt of the antenna (Hajimiri Pars. 57, 62) and adjust the emission characteristics of the antenna (Huber Par. 15). 
Regarding claim 10, Imamura teaches the method of claim 8.
Imamura does not teach the method of claim 8, further comprising receiving, by a lifting module, a request to change a frequency from the broadcasting receiver to a target frequency and adjusting a gap between the metal panel and the antenna according to the target frequency to which the frequency is changed.
However, Huber teaches (Fig. 1c) a method of using antenna apparatus comprising adjusting a gap (Par. 32, “The distance between the mirror structure 3 and the radiating element 5 is governed by the length of the contact springs 4 and 4', and is thus variable. The tuning state can be varied by varying the distance between the two components . . . .”) between a metal panel (3) and an antenna (5) according to a target frequency. Further, Hajimiri teaches (Fig. 5) an antenna apparatus (112) comprising a lifting module (135) configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and adjust a gap (Par. 57).

Regarding claim 15, Imamura teaches the vehicle of claim 12. 
Imamura does not teach the vehicle of claim 12, further comprising a broadcast receiver configured to receive a signal from the PCB and a lifting module configured to receive a request to change a frequency from the broadcasting receiver to a target frequency and adjust a gap between the at least one metal panel and the antenna according to the target frequency to which the frequency is changed.
However, Huber teaches (Fig. 1c) a broadcast receiver configured to receive a signal from the PCB (1) further comprising an adjustable gap (Par. 32, “The distance between the mirror structure 3 and the radiating element 5 is governed by the length of the contact springs 4 and 4', and is thus variable. The tuning state can be varied by varying the distance between the two components . . . .”) between a metal panel (3) and an antenna (5) according to a target frequency. Further, Hajimiri teaches (Fig. 5) an antenna apparatus (112) comprising a lifting module (135) configured to receive a request to change a frequency to a target frequency from a broadcasting receiver and adjust a gap (Par. 57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.E.C./Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845